 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    DITECH FINANCIAL, LLC,                                    Case No. 2:18-cv-01545-JCM-BNW
 8                                            Plaintiff,                      ORDER
              v.
 9
      CAO LIMIN, et al.,
10
                                          Defendants.
11

12          This matter is before the court on the parties= failure to file a joint pretrial order as required
13   by LR 26-1(e)(5). The Discovery Plan and Scheduling Order (ECF No. 11) filed October 24,
14   2018, required the parties to file a joint pretrial order required by LR 26-1(e)(5) no later than June
15   10, 2019. There are no dispositive motions pending. To date, the parties have not complied.
16   Accordingly,
17          IT IS ORDERED that
18          1.      Counsel for the parties shall file a joint pretrial order which fully complies with the
19                  requirements of LR 16-3 and LR 16-4 no later than July 5, 2019. Failure to timely
20                  comply will result in the imposition of sanctions up to and including a
21                  recommendation to the District Judge of case dispositive sanctions.
22          2.      The disclosures required by Fed. R. Civ. P. 26(a)(3) and any objections thereto shall
23                  be included in the pretrial order.
24          DATED this 20th day of June, 2019.
25

26
                                                               BRENDA WEKSLER
27                                                             UNITED STATES MAGISTRATE JUDGE
28
                                                           1
